Citation Nr: 1526551	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996, May 2006 to July 2007, and from June 2010 to August 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


FINDING OF FACT

Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less and the disability has not resulted in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in July 2011, prior to the initial adjudication of the claim.  He was notified of the rating criteria applicable to evaluate his lumbosacral spine disability in the August 2013 Statement of the Case.  His claim was readjudicated in an October 2013 rating decision.  As such, the duty to notify has been satisfied in this case.

The record also reflects that all pertinent available service treatment records (STRs) and all VA treatment records and available post-service private treatment records identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations in August 2011 and January 2014.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners provided a report addressing all applicable rating criteria for the Veteran's lumbar spine disability.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's degenerative disc disease of the lumbosacral spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral or cervical strain.

Degenerative arthritis of the spine is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent evaluation for chronic lumbosacral sprain, effective March 2005.  The evaluation was increased to 40 percent in a November 2011 rating decision, effective July 2011.  In an October 2013 rating decision, the Veteran's degenerative disc disease of the lumbosacral spine was granted an earlier effective date of August 8, 2010, the day following his separation from his last period of active duty service, based on clear an unmistakable error.  

For the reasons explained below, the Board has determined that an evaluation in excess of 40 percent is not warranted for the Veteran's degenerative disc disease of the lumbosacral spine.

In an August 2011 VA examination, the Veteran reported increasing discomfort in his back with symptoms of decreased movement, weakness, excess fatigability, and pain on movement that interfered with sitting, standing, or weight-bearing.  The examiner found active range of motion was 30 degrees forward flexion, with pain beginning at 30 degrees, 20 degrees extension, with pain beginning at 20 degrees, 20 degrees right lateral flexion, with pain beginning at 20 degrees, 20 degrees left lateral flexion, with pain beginning at 20 degrees, and 20 degrees right and left lateral rotation, with no objective evidence of painful motion.  There was no additional loss of motion upon repetition.  The examiner noted that the Veteran's work as a customs officer was impacted because pain caused him to sit down, although his occupation requires he spend most of his time on his feet carrying a 35-pound gun belt.  He was otherwise deemed able to perform his work duties and was noted to have good performance at work.  

In June 2012, the Veteran stated that he needed assistance getting up from the couch or out of bed, he walked with a hunched back, and had left work on numerous occasions nearly in tears due to low back pain.  A June 2013 record includes his report of back pain and his request for stronger pain medication.  His VA treatment records are negative for reports of bowel or bladder complaints or erectile dysfunction attributable to the lumbar spine disability.  

In connection with July 2013 private chiropractic treatment, the Veteran's range of motion of the thoracic spine was reported as flexion of "40 degrees/60 degrees," extension of "20 degrees/25 degrees," and lateral flexion of 20 degrees/25 degrees" bilaterally.   His range of motion of the lumbar spine was reported as extension of "20 degrees/25 degrees," and lateral flexion of "15 degrees/25 degrees" bilaterally.  Dull pain was noted with all ranges of motion tested.  The Veteran reported that he had deep, aching low back pain that radiated to the left hip.

In connection with August 2013 private treatment at White Rock Health Center, the Veteran reported stabbing, deep, aching back pain that radiated down his left thigh and was aggravated by walking, wearing his work duty belt, and bending.  The private treatment record found decreased range of motion with extension and flexion and treated him with trigger point injections.

In a January 2014 VA examination report, the examiner found that the Veteran's active range of thoracolumbar spine motion was 30 degrees forward flexion, with pain beginning at 20 degrees, 20 degrees extension, with pain beginning at 10 degrees, 15 degrees right lateral flexion, with pain beginning at 15 degrees, 10 degrees left lateral flexion, with pain beginning at 10 degrees, 20 degrees right lateral rotation, with pain beginning at 20 degrees, and 15 degrees left lateral rotation, with pain beginning at 15 degrees, and no additional loss of motion upon repetition.  The functional loss and/or impairment attributed to the lumbar spine disability was identified as less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran indicated that his back disability had worsened since his prior VA examination, there were days he was unable to get out of bed without taking medication, and that he was unable to take the medication he needed for severe pain while working.  The examiner noted that the Veteran estimated missing about 12 or 13 days of work in the past year due to back pain due to difficulty with prolonged weight bearing, bending, and lifting.  The examiner opined that it would resort to speculation to predict the potential loss of range of motion during a flare-up or exacerbation outside of a clinical setting because there was insufficient evidence to reliably predict decreased functional ability.

In a January 2015 VA addendum opinion, a VA examiner reviewed the Veteran's file and a notation in the January 2014 VA examination report that the Veteran had intervertebral disc syndrome (IVDS).  The January  2015 examiner indicated that the January 2014 examiner was contacted and stated that the Veteran did not have IVDS and the notation was made in error.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 40 percent for degenerative disc disease of the lumbosacral spine are not met.  Throughout the period on appeal, no ankylosis of the spine was found.  The VA examinations accounted for the Deluca factors and showed that even when all pertinent disability factors are considered, the Veteran did not have ankylosis of the lumbosacral spine.  Instead, the evidence of record reflects that he has retained movement of his spine in all ranges of motion tested.  Therefore, a higher rating is not warranted on that basis.

The evidence also indicates that the Veteran does not have IVDS or that he has been required bedrest prescribed by a physician so a higher rating on the basis of incapacitating episodes is also unwarranted.

The Board acknowledges that the Veteran reports radiating low back pain into the lower extremities and notes that separate rating decisions for radiculopathy associated with the lumbar spine disability was most recently denied in a January 2015 rating decision.  As the time to appeal that decision has not yet expired, the denial of these claims is not at issue in this appeal.  The medical evidence does not suggestion, nor does the Veteran claim, that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected lumbosacral spine disability.  Thus, separate ratings for neurological impairments associated with the lumbar spine are not warranted.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 40 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, stiffness, weakness, tenderness, and functional limitations are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the Veteran's back disability is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Indeed, he is noted to have been employed throughout the period of the claim.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the lumbosacral spine disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


